Title: Resolution in the Maryland Senate, 29 January 1816
From: Madison, James
To: 


                    
                        [29 January 1816]
                    
                    Nathaniel Williams, Esq. in the Senate of Maryland, moved the following resolution, which was read and unanimously assented to:
                    By the Senate, Jan. 29, 1816.
                    Resolved by the Senate of Maryland,
                    That the wisdom, valor and patriotism, so signally manifested, during the late arduous war with Great Britain, by JAMES MADISON, President of the

United States, and by those statesmen and heroes who acted with him in the council, in the field, and on the ocean, entitle them to the gratitude and admiration of their country; and will reflect lasting fame and renown on the annals of American history; and that the negotiation and acceptance of an equal and honorable peace with a haughty and powerful adversary, are the natural fruits of gallantry and courage, conducted by firmness and intelligence.
                